Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s species election without traverse in the reply filed on 05/24/2022 is acknowledged. The elected species are leucine and 13Cx-leucine wherein x is 1-6 (amino acid and labeled moiety) and cyanogen bromide as the proteolytic reagent. Claims 1-11, 16, 24-32, 35-46 and 91 are under examination.
Claims 12-15, 17-23 and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claims 5, 8, 16, and 46 are objected to because of the following informalities:  
Claims 5 and 16 recite 13C should be – 13C – to represent the isotope form.
Claim 8 recites S100B and TCP-43 which would need be accompanied by unabbreviated forms. 
Claim 46 step (b) recites “tag” should be – tag –. Please remove the quotations from the phrase.  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 16, 24-32, 35-46 and 91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature/natural phenomenon without significantly more.
Step 1: The instantly claimed invention is directed to a method of calculating the concentration of biomolecules. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1: YES)
ELIGIBILITY STEP 2A; WHETHER A CALIM IS DIRECTED TO A JUDICIAL EXCEPTION. First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A Prong 1
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
Claims 1 and 91 recite calculating the concentrations of the unlabeled biomolecules in the sample with quantitation standards.
The limitations are abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of calculating the concentrations of the unlabeled biomolecules in a sample with quantitation standards is a mathematical concept because the broadest reasonable interpretation of the limitations encompasses a mathematical calculation (see MPEP 2106.04(a)(2). Therefore, these limitations recite a mathematical concept. Furthermore, the broadest reasonable interpretation of calculating the concentrations with known concentrations of the quantitation standards can be practically performed in the practitioner’s mind (looking at data information) assisted with pen and paper. Therefore, these limitations also recite a mental process of abstract ideas.  
Dependent claims 2-3 and 24 further recite abstract ideas. The claims further recite the mental process and mathematical concept of calculating the concentrations of the unlabeled biomolecules and normalizing the calculated concentration to a standard curve. As stated above, MPEP 2106.04(a)(2) states that mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations. A mathematical calculation is a mathematical operation such as multiplication or an act of calculating using mathematical methods to determine a variable or number. Also, the claims are reciting the mental process of determining two or more ratios of unlabeled biomolecules to the quantitation standard, wherein the concentration of the unlabeled biomolecule is known. The step can be practically performed in the practitioner’s mind (looking at data information) assisted with pen and paper.
Dependent claims 6-8 and 24-29 further recite the biomolecule is proteins, peptides, lipids, nucleic acids, metabolites and carbohydrates, the protein is secreted from the cells of a subject, biomolecules are isoforms of the same protein,  peptide is a protein from tau, amyloid-beta, alpha-synuclein, apolipoprotein E, apolipoprotein J, amyloid precursor protein (APP), alpha-2-macroglobulin, S100B, myelin basic protein, TDP-43, superoxide dismutase-1, huntingtin, an interleukin, TNF, and the proteins listed in Table 2, post-translationally modified Aβ, and sample is selected from the group consisting of cerebral spinal fluid (CSF), blood, blood cells, blood serum, blood plasma, urine, saliva, breath condensate, perspiration (sweat), tears, vitreous fluid, and biological tissue are all limitations to the laws of nature, as they are naturally produced. 
 Claims 44-45 further recite abstract ideas of comparing the concentration of unlabeled biomolecule of interest to the concentration of the same biomolecule in corresponding normal sample to the concentration of the same biomolecule in a subject of known disease state, to the concentration of the same biomolecule from the same subject determined at the earlier time, or any combination.  The step of comparing can be practically performed in the practitioner’s mind (looking at data information) assisted with pen and paper. 
Furthermore, claims 44-45 are directed to laws of nature/natural phenomena  (i.e., the naturally occurring correlation between the recited diseases and biomolecules) by reciting limitations of concentration levels of biomolecules in a subject with Alzheimer's Disease, Parkinson's Disease, stroke, frontal temporal dementias (FTDs), Huntington's Disease, progressive supranuclear palsy (PSP), corticobasal degeneration (CBD), aging-related disorders and dementias, Multiple Sclerosis, Prion Diseases, Lewy Body Disease, Amyotrophic Lateral Sclerosis, as well as other pathophysiological diseases.
Claim 46 recites allows the skilled user to select an analyzer capable of differentiating and quantifying one or more unlabeled biomolecules from the quantitation standard, determining a ratio of the signal intensity for the unlabeled biomolecules to the signal intensity for the quantitation standard and calculating the concentrations of the unlabeled biomolecules in the sample with quantitation standards.
These limitations are abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of calculating the concentrations of the unlabeled biomolecules in a sample with quantitation standards is a mathematical concept because the broadest reasonable interpretation of the limitations encompasses a mathematical calculation (see MPEP 2106.04(a)(2). Therefore, these limitations recite a mathematical concept. Meanwhile, the broadest reasonable interpretation of allows the skilled user to select an analzyer, determining a ratio of the signal intensity and calculating the concentrations with known concentrations of the quantitation standards can be practically performed in the practitioner’s mind (looking at data information) assisted with pen and paper. Therefore, these limitations also recite a mental process of abstract ideas.  
(Step 2A, Prong 1: YES)
Step 2A: Prong 2: 
The Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. Besides the abstract ideas, claim 1 recites the additional elements of contacting a sample from the subject with quantitation standards, wherein the quantitation standards comprise known concentrations of labeled or tagged biomolecules of interest and extracting the biomolecules of interest from the sample. When so evaluated, these additional elements of contacting represent mere data gathering (i.e., to mix so the level of biomarkers can be calculated) that is necessary for use of the recited judicial exception (the subjects are used in limitation of mathematical concepts) and is recited at a high level of generality. Therefore, these limitations in the claim are thus insignificant extra-solution activity. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 4-5, 9-11 and 16 recite labeled moieties, for example, 13Cx-leucine (claim 16) do not integrate the exception into a practical application because these elements represent mere data gathering of naturally occurring 13C labels in conjugation with an abstract idea. In other words, the presence of having naturally produced moieties in the sample does not amount to an inventive concept.
Dependent claims 24-27 further recite sample contacted with two or more quantitation standards are elements representing mere data gathering (i.e., to mix so the level of biomarkers can be calculated) that is necessary for use of the recited judicial exception (the subjects are used in limitation of mathematical concepts) and is recited at a high level of generality. Therefore, these limitations in the claim are thus insignificant extra-solution activity.
Dependent claim 30 recites the unlabeled biomolecule in the sample is detected by mass spectrometry, tandem mass spectrometry or combination thereof. Dependent claims 31 and 32 recite the biomolecule is a peptide derived from a protein digested with a proteolytic reagent prior to determining the concentration and the proteolytic reagent is cyanogen bromide. Dependent claims 35-36 recite the digested peptide is separated by chromatographic separation before the concentration is determined and the chromatographic separation comprises liquid or gas chromatography.
Dependent claims 37-43 recite separated from the complex background matrix by precipitation with chemical reagents wherein the chemical reagent is an organic solvent, organic acid, base, or inorganic salt, wherein the organic solvent is methyl tert-butyl ether, methanol, ethanol, isopropanol, chloroform, ethyl acetate, trichloroethylene, dichloromethane, xylenes, hexane, or any solvent. Dependent claims 39 and 42-43 further recite the biomolecule is further extracted by liquid-liquid extraction, liquid-liquid aqueous two-phase system (ATPS) and ATPS is polymers, salts, ionic liquids, short chain alcohols, or surfactants. These additional elements add more than insignificant extra-solution activity to the judicial exception. The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. These activities are steps of gathering data for use in a claimed process represent mere data gathering (i.e., to extract the biomarker of interest or separate the unnecessary materials so the level of biomarkers can be calculated) that is necessary for use of the recited judicial exception (the subjects are used in limitation of mathematical concepts) and is recited at a high level of generality. (Step 2A, Prong 2: NO)
Step 2B: In the steps, it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP 2106.05. The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
The steps for gathering the information necessary to calculate the concentration (i.e. steps (a)-(b) of claims 1 and 91 and steps (a)-(c) of claim 46) are routine and conventional steps used by those of ordinary skill in the art to assess biomolecule levels and/or turnover within a subject as evidenced by Bateman et al. (US 2008/0145941, published  06/19/2008) and Nakamura & Oda (Biotechnology and Genetic Engineering Reviews, vol. 24, pgs. 147-164, 2007), and therefore do not add significantly more to the mathematical concepts and/or mental processes of (c) of claims 1 and 91 and (c-d) of claim 46 (determining ratios and calculating the concentrations of the unlabeled biomolecule). 
Bateman teaches methods for measuring naturally derived biomolecules within a sample from a subject (see paras. [0063]-[0067], Example 1), which method comprises the method steps of (a)-(c) recited in claims 1 and 91and (a)-(d) recited in claim 46, and Nakamura teaches the use of stable isotope labeled internal standards for use in the absolute quantification of proteins by mass spectrometry (see p. 148). Thus, steps (a)-(b) of claims 1, 46 and 91 are routine and conventional steps used in the art in order to determine the levels of biomolecules. As stated above, the rest of the steps recited in claims 1, 46, and 91 are directed to mathematical concepts and/or mental processes (i.e., "determining" and "calculating ") that could be performed entirely in the human mind and/or encompass mathematical equations (abstract ideas).  
Additionally, none of the dependent claims recite additional elements that amount to significantly more than the judicial exception, because labeling in samples and detected by mass spectrometry, digest with a proteolytic reagent, digested peptide is separated by chromatographic separation, separated from complex background matrix, by precipitation with a chemical reagent, extracted by liquid-liquid extraction with an organic solvent, extracted using liquid-liquid aqueous two-phase system are also routine and conventional in the art. Bateman teaches the amino acid sequence Aβ is with trypsin digest ed and the fragments were analyzed by mass spectrometry (see para. [0009]). Bateman teaches mass spectrometer plots illustrating the shift in molecular weight of the 13C-labeled Aβ fragment (see para. [0011]). Bateman teaches analyzed on liquid chromatography electro-spray injection mass spectrometer and the tandem mass spectra ions (see para. [0012]). Bateman teaches AB isolated from 13C6-labeled leucine (see para. [0070]). In addition, Nakamura teaches cell lysis, protein extraction and separation on tow dimensional gels or liquid chromatography (see p. 149, last paragraph). Bateman teaches amyloid-beta immunoprecipitation and cleavage using a method developed for isolating and measuring unlabeled AB from biologic fluids and CNBr (cyanogen bromide) Sepharose beads (see para. [0064]). 
In addition, Vuckovic et al. (Proteomics, vol. 13, pgs. 404-423, published 2013) teach membrane protein (MP) enrichment, solubilization, digestion, and fractionation strategies have been employed to further improve the coverage of the membrane systems while maintaining compatibility with MS detection (see abstract). Gelb et al. (WO2017/011582A1, published 01/19/2017) teach tandem mass spectrometry-based assays for screening (see abstract). Gelb teaches liquid-liquid extraction with a suitable solvent of ethyl acetate (see pg. 95, lines 12-15). Gelb teaches the purpose of the liquid-liquid extraction step is the extraction leads to removal of most of buffer salts, which would interfere with the ionization process in the mass spectrometer (see pg. 95, lines 15-30). Gelb teaches liquid-liquid extraction is a well-established method of assay sample purification and nonionic detergent (Triton X-100) was used and ethyl acetate was utilized to first remove triton X-100 from the sample and the recovery was achieved by subsequent solid phase extraction (see pg. 105, lines 20-33).  Gelb teaches ethyl acetate and hexanol mixture (see pg. 105, lines 26-27).
It is noted that the steps of “determining”, “calculating”, “normalizing” and “comparing” in steps in claims 2-3, 44-46, (i.e., “determining a ratio", “calculating a concentration”, “wherein calculating the concentration…comprises multiplying…”; “normalizing the calculated concentration…”; “comparing the concentration of the unlabeled biomolecule of interest to…”) also amount to mental steps that could be performed entirely within the human mind, and are obviously not tied to any machine, nor do they transform any article into a different state or thing. These steps cannot be relied upon to distinguish the claimed subject matter from that of the prior art.
The additional elements are well-understood, routine, and conventional. This position is supported by Vuckovic and Gelb (see above). Therefore, the above additional elements, when viewed alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. (Step 2B: NO) 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1-11, 16, 24-32, 35-46 and 91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Independent claims 1, 46, and 91 are drawn to a method of calculating the concentration of a biomolecule in a subject comprising: contacting a sample from the subject with a quantitation standard, wherein the Quantitation Standard comprises a known concentration of a labeled biomolecule of interest; extracting the biomolecule of interest from the sample; calculating the concentration of the unlabeled biomolecule in the sample and/or determining a ratio of labeled to unlabeled biomolecules in the sample.  
The claims encompass the use of a genus of biomolecules, a genus of quantitation standards and a genus of labeled biomolecules. Applicant has not disclosed sufficient species for the broad genus of biomolecules, the genus of quantitation standards and the genus of labeled biomolecules. The specification only describes non-radioactive isotopes, for example, 13N labeled amyloid-beta as quantitation standard and a standard curve of samples containing concentrations of amyloid-beta (as filed, see paragraph [0075], Example 1 of instant specification) to be used in the claimed method. However, the instant claims are not limited to the molecules and concentrations as set forth above but also encompass structurally and functionally undefined biomolecules and undefined QS.  
In determining whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming.  From the specification, it is clear that Applicant is in possession of the use of non-radioactive isotopes, for example, 13N labeled amyloid-beta as quantitation standard and a standard curve of samples containing concentrations of amyloid-beta in the claimed method. In addition, Applicant is predictably in possession of the use of molecules taught in US2008/0145941 (Bateman et al., published Jun 19, 2008). However, Applicant is not in possession of the use of other structurally and functionally undefined biomolecules or labeled molecules as QS in the claimed method. There is no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of biomolecules or labeled biomolecules. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other undefined biomolecules to the function of amyloid-beta or the molecules disclosed in US2008/0145941 (Bateman et al.). Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other biomolecules or labeled biomolecules might be and thus can be used as QS.  Since the common characteristics/features of other biomolecules are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of biomolecules, labeled biomolecules or QS.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of biomolecules, labeled biomolecules or QS and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2163.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 29, 40-41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 8 and 29, the claims recite the proteins listed in Table 2 is unclear to the metes and bounds of the claimed invention, as Table 2 does not exist in the specification. Meanwhile, MPEP 2173.05(s) states that “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” 
With regard to claims 40-41, the limitations of the GMP Q3C Solvent Tables and List (FDA Guidance, ICH, 2012, revision 2) are unclear to the metes and bounds of the claimed invention.  In this case, GMP Q3C Tables and List do not exist in the instant specification and they are not properly incorporated by reference. Therefore, it is unclear to the metes and bounds of what solvent are being recited as the person in the art would not recognize GMP Q3C solvent tables and list.  Meanwhile, MPEP 2173.05(s) states that “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” 
With regard to claim 29, the claims recite “(among other biomolecules)” is unclear to the metes and bounds of the claimed invention as the limitations in the parenthesis would raise the question as to whether the limitations are required by the claim.  
With regard to claim 40-41, the claims recite “(FDA Guidance, ICH, 2012, revision 2)” is unclear to the metes and bounds of the claimed invention as the limitations in the parenthesis would raise the question as to whether the limitations are required by the claims.  
With regard to claim 43, the claim recites “(Iqbal et al., Biological Procedures Online, 2016)” is unclear to the metes and bounds of which ionic/nonionic surfactants are included in the claimed invention as the limitations in the parenthesis would raise the question as to whether the limitations are required by the claim.  In addition, the claim also recites “(eg. polyethylene glycol or dextran)” and “(eg. phosphate, citrate, or sulfate)” which are also unclear to whether the limitations are required by the claim. Furthermore, the claims recite the phrase "e.g." (for example) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Meanwhile, MPEP 2173.05(s) states that “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 16, 24-25, 28-31, 35-38, 44-46 and 91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (US2014/0315327A1, published 10/23/2014).
With regard to claims 1 and 46, West teaches a method for calculating the concentration of one or more biomolecules in a subject and the method includes contacting a sample from the subject with a quantitation standard where the quantitation standard is a known concentration of a labeled biomolecule of interest and isolate the biomolecules of interest (see paras. [0007] and [0015]-[0018]). West further teaches the quantitation standard can be contacting the sample before isolation of the biomolecule or after isolation of the biomolecule (see para. [0007]). West teaches calculating the amount of labeled and unlabeled biomolecule and the ratio of percent of labeled biomolecule to unlabeled biomolecule may be determined (see paras. [0052]-[0057]). For claim 46, West further teaches obtaining a sample of biological fluid or tissue from the subject, wherein the sample contains an unlabeled biomolecule fraction, contacting the sample with a quantitation standard, wherein the quantitation standards comprise known concentrations of biomolecules, each labeled with a moiety that has a molecular weight to be differentiated and quantified one or more unlabeled biomolecules from the quantitation standard, determining a ratio of the signal intensity for the unlabeled biomolecules to the signal intensity for the quantitation standard, and calculating the concentrations of the unlabeled biomolecules in the sample (see paras. [0008], [0052]-[0057]), and Examples 1-2). Fig. 4 teaches measured intensity by mass spectrometry. 
With regard to claim 2, West teaches calculating the concentration of the unlabeled biomolecule comprises multiplying the known concentration of the Quantitation Standard with the ratio of unlabeled biomolecule to the Quantitation Standard in the sample (see para. [0052]).
With regard to claim 3, West teaches normalizing the calculated concentration to a standard curve, wherein the standard curve is generated by determining two or more ratios of unlabeled biomolecule to the Quantitation Standard, wherein the concentration of the unlabeled biomolecule is known (see para. [0057]).
With regard to claims 4-5, 9-11 and 16, West teaches the labeled moiety is 13C6 leucine (see paras. [0080]-[0082], Example 1).
With regard to claims 6-8, West teaches synthesized Tau protein (see paras. [0080]-[0085], Examples 1-2).
With regard to claims 24-25, West teaches determining two or more ratios of unlabeled biomolecules to their respective Quantitation Standards, wherein the concentration of the unlabeled biomolecule of interest is known (see para. [0057]). West also teaches methods provide the ability to measure concentrations of various isoforms of Tau (see para. [0029]).
With regard to claims 28-29, West teaches to measure the concentration of Tau in two CSF samples (see para. [0016]).
With regard to claim 30, West teaches tandem mass spectrometer (see para. [0026]).
With regard to claim 31, West teaches trypsin digestion of Tau (see para. [0028]). 
With regard to claims 35-36, West teaches prior to detecting the ratio of labeled biomolecule to unlabeled biomolecule, it may be desirable to isolate and/or separate the biomolecules (peptide or protein) and isolated or purified by affinity chromatography or immunoaffinity chromatography (see para. [0050]).  
	 With regard to claims 37-38, West teaches immunoprecipitation with formic acid (see paras. [0050] and [0061]).
	With regard to claim 44, West teaches comparing the concentration of the unlabeled biomolecule of interest to the concentration of the same biomolecule in a corresponding normal sample, to the concentration of the same biomolecule in a subject of known disease state, to the concentration of the same biomolecule from the same subject determined at an earlier time (see bottom of para. [0066]). 
	With regard to claim 45, West teaches Alzheimer’s Disease (see para. [0027]).
	With regard to claim 91, West teaches the quantitation standard can be contacting the sample after isolation of the biomolecule (see para. [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US2014/0315327A1, published 10/23/2014), as applied to claim 1 or 24 above, further in view of Bateman et al. (US2008/0145941A1, published 06/19/2008). 
West has been discussed in the above rejection. West further teaches post-translationally modified (see para. [0028]). However, West does not explicitly teach the recited amyloid-beta (Aβ) (claims 26-27) and the proteolytic reagent is cyanogen bromide (claim 32). 
Bateman teaches of measuring the metabolism of biomolecules produced in a subject (see abstract). Fig. 1 teaches Aβ 1-42 sequence with trypsin cleavage sites. Bateman teaches the tandem mass spectra ions were quantitated (see paras. [0012] and [0069). Bate teaches LC-ESI-MS analysis of trypsin-digested synthetic and immunoprecipitated amyloid-beta (Aβ) (see para. [0068]). Bateman teaches isolating unlabeled Aβ with CNBr (i.e., cyanogen bromide) sepharose beads and then Aβ is cleaved by trypsin (para. [0064]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the steps of isolating amyloid-beta protein as taught by West with cyanogen bromide (CNBr) as taught by Bateman because Bateman teaches that CNBr beads are used to isolate amyloid-beta of Aβ 1-42 in immunoprecipitation. Furthermore, Bateman teaches that CNBr is used with formic acid and trypsin. Therefore, it would have been obvious to the person to have added CNBr with Aβ because CNBr is recognized for immunoprecipitating amyloid-beta in the presence of formic acid and trypsin. Further, it would have been obvious for the person to have used post-translationally modified Aβ 1-42 with CNBr with formic acid and trypsin because Bateman teaches that Aβ 1-42 sequence has various cleavage sites and Aβ 1-42 sequence would be cleaved for analysis. The person would have a reasonable expectation of success in using CNBr with the Aβ 1-42 sample because it has been well recognized by Bateman to incorporate CNBr in immunoprecipitation assay for Aβ 1-42 analysis. 

Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US2014/0315327A1, published 10/23/2014) in view of Gelb et al. (WO2017/011582A1, published 01/19/2017).
	West has been discussed in the above rejection. West does not teach the biomolecule is further extracted by liquid-liquid extraction with an organic solvent (claim 39), wherein the organic solvent is ethyl acetate (claims 40 and 41) and further extracted using a liquid-liquid aqueous two-phase system (ATPS) and ATPS is nonionic surfactant (42-43). 
	Gelb teaches tandem mass spectrometry-based assays for screening (see abstract). Gelb teaches liquid-liquid extraction with a suitable solvent of ethyl acetate (see pg. 95, lines 12-15). Gelb teaches the purpose of the liquid-liquid extraction step is the extraction leads to removal of most of buffer salts, which would interfere with the ionization process in the mass spectrometer (see pg. 95, lines 15-30). Gelb teaches liquid-liquid extraction is a well-established method of assay sample purification and nonionic detergent (Triton X-100) was used and ethyl acetate was utilized to first remove triton X-100 from the sample and the recovery was achieved by subsequent solid phase extraction (see pg. 105, lines 20-33).  Gelb teaches ethyl acetate and hexanol mixture (see pg. 105, lines 26-27).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the steps of isolating proteins of interest as taught by West with liquid-liquid extraction as taught by Gelb because Gelb teaches that the purpose of the liquid-liquid extraction step is the extraction leads to removal of most of buffer salts, which would interfere with the ionization process in the mass spectrometer. Further, it would have been obvious to have used ethyl acetate and nonionic surfactant in the extraction of protein because the combination can be effective in the assay which enables the recovery of the protein. The person would have a reasonable expectation of success in using liquid-liquid extraction with the solvent of Gelb because it has been well recognized that liquid-liquid extraction is a well-established method of sample purification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 16, 24-32, 35-46 and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 30, 34, of copending Application No. 15146780 (’780) in view of Bateman et al. (US2008/0145941A1, published 06/19/2008) and Gelb et al. (WO2017/011582A1, published 01/19/2017).
Application No.‘780 recites A method comprising: (a) contacting a cerebrospinal fluid (CSF) sample from a subject containing an unlabeled Tau protein with a Quantitation Standard, wherein the Quantitation Standard comprises a known concentration of 13C leucine labeled Tau protein; (b) isolating the labeled and unlabeled Tau protein from the CSF sample-; (c) subjecting the labeled and unlabeled Tau protein to digestion; and (d) measuring with a measuring device the amount of labeled and unlabeled Tau protein endoprotease fragments in the CSF sample, wherein the endoprotease fragments have the sequence of any of SEQ ID NOs: 1 or 4-12, wherein the device is selected from a mass spectrometer, a tandem mass spectrometer, or a combination thereof. Claim 2 further comprising normalizing the calculated concentration to a standard curve, wherein the standard curve is generated by determining two or more ratios of unlabeled to Quantitation Standard, wherein the concentration of the unlabeled biomolecule is known. Claim 10 recites wherein the CSF sample is from a subject having a neurological or neurodegenerative disease i-s selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, stroke, frontal temporal dementias (FTDs), Huntington's Disease, progressive supranuclear palsy (PSP), corticobasal degeneration (CBD), aging-related disorders and dementias, Multiple Sclerosis, Prion Diseases, Lewy Body Disease, Pick's Disease, motor neuron diseases, restless leg syndrome, seizure disorders, tremors, depression, mania, anxiety disorders, brain trauma or injury, narcolepsy, sleep disorders, autism, normal pressure hydrocephalus, pain disorders or syndromes, migraines, headaches, spinocerebellar disorders, muscular dystrophies, myasthenia gravis, retinal degeneration and Amyotrophic Lateral Sclerosis. Claim 30 recites wherein the measuring device is selected from the group consisting of a mass spectrometer and a tandem mass spectrometer.
Application No.‘780 does explicitly recite calculating the concentrations of the unlabeled biomolecules in the sample (claims 1, 46, and 91), cyanogen bromide (claim 32), and liquid-liquid extraction (claim 39).
Bateman and Gelb have been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art at the time of filing to have measured the unlabeled Tau protein of the recited Application No.‘780 and calculated as taught by Bateman because Application No.‘780 recites normalizing the calculated concentration to a standard curve, wherein the standard curve is generated by determining two or more ratios of unlabeled to Quantitation Standard, wherein the concentration of the unlabeled biomolecule is known. In addition, it would have been obvious to have used cyanogen bromide (CNBr) of Bateman because Bateman teaches that CNBr beads are used to isolate amyloid-beta of Aβ 1-42 in immunoprecipitation. The person would have a reasonable expectation of success in using CNBr with the Aβ 1-42 sample because it has been well recognized by Bateman to incorporate CNBr in immunoprecipitation assay for Aβ 1-42 analysis. 
Furthermore, It would have been obvious to have used the methods of isolating proteins of interest as recited by Application No.‘780 with liquid-liquid extraction as taught by Gelb because Gelb teaches that the purpose of the liquid-liquid extraction step is the extraction leads to removal of most of buffer salts, which would interfere with the ionization process in the mass spectrometer. Further, it would have been obvious to have used ethyl acetate and nonionic surfactant in the extraction of protein because the combination can be effective in the assay which enables the recovery of the protein. The person would have a reasonable expectation of success in using liquid-liquid extraction with the solvent of Gelb because it has been well recognized that liquid-liquid extraction is a well-established method of sample purification.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678       




/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678